             Case 2:20-cv-02458-JCZ Document 8 Filed 01/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 FABIAN DION BYRD, JR.                                                           CIVIL ACTION

 VERSUS                                                                             NO. 20-2458

 TERREBONNE PARISH                                                              SECTION: “A”(3)
 SHERIFF’S DEPARTMENT


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failing to state a claim on which relief may be granted.

       January 13, 2021



                                              __________________________________________
                                              UNITED STATES DISTRICT JUDGE
